        Case 1:17-cr-00710-KPF Document 71 Filed 07/13/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                              17 Cr. 710-1 (KPF)

MICHAEL BRANDON,                                          ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      Defendant Michael Brandon, who is currently incarcerated at the United

States Penitentiary in Lompoc, California, filed a pro se motion on June 12,

2020, seeking compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).

(Dkt. #61). The Government opposed the motion by letter brief dated June 19,

2020. (Dkt. #63). As set forth herein, the Court denies Mr. Brandon’s motion

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for substantially the reasons set forth

in the Government’s opposition letter.

      In previous opinions, the Court has analyzed the requirements of the

compassionate release provision. See, e.g., United States v. Hamed, No. 17 Cr.

302-1 (KPF), 2020 WL 3268657 (S.D.N.Y. June 17, 2020). In brief, a defendant

seeking release from custody must demonstrate both that “extraordinary and

compelling reasons warrant such a reduction,” and that “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). Mr. Brandon has failed to satisfy

this exacting standard.

      Without minimizing the health issues that Mr. Brandon has experienced

recently, the Court agrees that, because Mr. Brandon has already contracted
        Case 1:17-cr-00710-KPF Document 71 Filed 07/13/20 Page 2 of 3




and been treated for the COVID-19 virus, he cannot meet his burden to

establish that “extraordinary and compelling reasons warrant” a reduction to

his sentence, or that “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

To be sure, Mr. Brandon has identified sub-optimal conditions of confinement

during the pandemic. However, he has not identified any deficiencies in the

medical treatment that he has received, or any underlying medical conditions

that have been exacerbated by his contraction of the virus. See generally

United States v. Patterson, No. 17 Cr. 118-6 (KPF), 2020 WL 2571044, at *3

(S.D.N.Y. May 21, 2020). The Court also commends Mr. Brandon for the

rehabilitative efforts he has undertaken in prison, but it finds them similarly

insufficient to warrant the relief he now seeks. See generally United States v.

Morrison, No. 16 Cr. 551-1 (KPF), 2020 WL 2555332, at *2 (S.D.N.Y. May 20,

2020); United States v. Lisi, No. 15 Cr. 457 (KPF), 2020 WL 881994, at *4

(S.D.N.Y. Feb. 24, 2020).




                                        2
         Case 1:17-cr-00710-KPF Document 71 Filed 07/13/20 Page 3 of 3




       Accordingly, Mr. Brandon’s motion for compassionate relief is denied.

The Clerk of Court is directed to terminate the motion at docket entry 61.

       SO ORDERED.

 Dated: July 13, 2020
        New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




Sent by First Class Mail to:
Michael Brandon
Reg. No. 75147-112
USP Lompoc
Satellite Camp
3705 West Farm Road
Lompoc, CA 93436




                                       3
